Dismissed and Memorandum Opinion filed March 2, 2006








Dismissed and Memorandum Opinion filed March 2, 2006.
 
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00672-CV
____________
 
EUGENE CORRUTHERS AND ARTHUR
CORRUTHERS 
D/B/A BAYOU CITY PALLET,
Appellant
 
V.
 
KOBA REAL ESTATE, L.P.,
Appellee
 

 
On Appeal from the 133rd District
Court
Harris County, Texas
Trial Court Cause No.
03-56859
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed June 16, 2005.  The clerk=s record was filed on August 22,
2005.  The reporter=s record was filed October 6,
2005.  No brief was filed.
On January 26, 2006, this Court issued an order stating that
unless appellant submitted its brief, together with a motion reasonably
explaining why the brief was late, on or before February 10, 2006, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).




Appellant filed no response. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 2, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.